Decree affirmed, without costs of this appeal to any party. Memorandum: There was not sufficient evidence to permit a jury to find that testatrix was unduly influenced in the making of her wiE, and the refusal to submit such question to the jury was proper. A fair preponderance of the evidence showed that the testatrix at the time of her execution of the wiE was mentaEy competent to make such wiE and the verdict of the jury to that effect was consistent with the evidence produced upon the trial. In considering the motion of proponent that the costs be assessed personaEy against the contestant, the Surrogate’s Court found that the contestant acted in good faith. The evidence presented upon the trial and the course of the trial justified such findings. As both appeals are from different portions of the same decree, the decree should be affirmed, without costs. AE concur. (The decree admits a wiE to probate and denies proponent’s motion to assess costs personaEy against the contestant.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.